Citation Nr: 0634553	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral vascular disease, due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from September 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's diabetes mellitus with peripheral vascular 
disease was not caused by his active military service from 
September 1965 to August 1967.


CONCLUSION OF LAW

Service connection for diabetes mellitus with peripheral 
vascular disease is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R.  § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

In Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 
2006), the Court holds that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  In other words, exposure to 
herbicides will be presumed based on the receipt of a VSM.  
Examples of contradictory evidence include evidence that the 
VSM was received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange. 

In this case, the veteran served during the Vietnam Era but 
did not serve in the Republic of Vietnam.  Importantly, the 
veteran himself does not contend that he served in the 
Republic of Vietnam.  He contends that as part of his duties 
in Okinawa, he worked with ammunition and herbicides that 
were being shipped to the Republic of Vietnam.  He testified 
at his January 2006 hearing that he wore protective clothing 
while working with herbicides, and that he did not get to 
wash the clothing if herbicides were spilled.  Therefore, the 
Haas decision does not provide a basis to grant this claim.
 
Since the veteran did not service in the Republic of Vietnam, 
the provisions of 38 C.F.R. § 3.307(a)(6) do not apply to 
him.  The veteran left service in 1967 and was not diagnosed 
with diabetes mellitus until 1999, over thirty years after 
leaving the military.  Therefore, the provisions of 38 C.F.R. 
§ 3.307(a)(3) do not apply to him.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Simply stated, the service and post-
service medical record does not provide a basis to grant this 
claim and, in fact, provides evidence against this claim, 
indicating a disorder with no connection to his service many 
years ago.

There is no evidence of record to show that the veteran was 
exposed to herbicides while serving in the military.  The 
veteran's service personnel records show that he worked with 
ordinance, but this fact alone does not provide evidence of 
herbicide exposure.  

In February 2006, Dr. L. S., a private physician, stated in a 
letter that "prior military exposure to herbicide may be 
causally related" to the veteran's diabetes mellitus.  
However, the doctor does not provide evidence that the 
veteran was exposed to herbicides.  In this regard, it is 
important for the veteran to understand that the question 
that exposure to agent orange "may" cause diabetes is not 
in dispute.  The critical question in this case is whether 
the veteran's current disorder is the result of his service 
nearly 40 years ago.  In this regard, the doctor's statement 
reflects no more than a recording of medical history provided 
by the veteran, rather than an endorsement of that history as 
demonstrating an in-service etiology of the disorder.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Service connection cannot be granted on a direct basis 
because the veteran's service medical records (SMRs) are 
negative for any diagnosis of or treatment for diabetes.  
Additionally, the veteran's post-service medical records do 
not provide a link between his current disability, first 
diagnosed in 1999, and his period of active service which 
ended over thirty years ago.  

The Board finds that the preponderance of the evidence is 
against service connection for diabetes mellitus with 
peripheral vascular disease.  38 U.S.C.A. § 5107(b).   The 
appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September and October 2003, RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The September and 
October 2003 VCAA letters do not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the February 2005 VCAA 
follow-up letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
private medical records, and Social Security Administration 
records.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

An etiological opinion has not been obtained.  However, the 
evidence, discussed above, which indicates that the veteran 
did not receive treatment for the claimed disorders during 
service or that there is any competent medical evidence 
showing or indicating a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

The second and third elements are not met because there is no 
evidence of the veteran's diabetes mellitus manifesting while 
he was on active duty or during an applicable presumptive 
period, and there is no competent evidence, notwithstanding 
the opinion of February 2006 (which, for reasons cited above, 
the Board has found to be of no probative value) that his 
disability is associated with his period of service.
  
ORDER

Service connection for diabetes mellitus with peripheral 
vascular disease is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


